Citation Nr: 0728226	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Restoration of service connection for multiple sclerosis with 
secondary complications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served in the Navy Reserve with active duty for 
training from September 1961 to March 1962.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2002 rating decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was previously before the Board in April 
2005 and December 2005, at which times the Board remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.

In September 2005 statement, the veteran requested a hearing 
before the Board at the Oakland RO.  The request for a 
hearing was withdrawn in a August 2007 letter from the 
veteran's representative.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the veteran was 
granted service connection for multiple sclerosis and 
secondary complications, effective June 24, 1997.

2.  The grant of service connection for multiple sclerosis 
with secondary complications was clearly and unmistakably 
erroneous.

3.  Multiple sclerosis and secondary complications were not 
shown during active service for training or until many years 
after separation from active service for training; and there 
is no competent medical evidence relating multiple sclerosis 
to active service for training.


CONCLUSIONS OF LAW

1. The criteria for severance of service connection for 
multiple sclerosis and secondary complications are met.  38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West Supp 2002); 38 C.F.R. §§ 
3.103(b)(2), 3.105(d) (2006).

2.  Multiple sclerosis and secondary complications were not 
incurred in or aggravated by the veteran's active duty 
service for training, nor may they be  presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 
5103A, 5106, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

To determine whether restoration of service connection for 
the veteran's multiple sclerosis and secondary conditions is 
warranted, the Board notes that it must make a determination 
whether clear and unmistakable error existed in the original 
award of service connection according to the provisions of 38 
C.F.R. § 3.105(d).  The notice and assistance provisions of 
38 U.S.C.A. §§ 5103, 5103A, 5107 and of 38 C.F.R. § 3.159 do 
not apply to claims involving CUE.  See Parker v. Principi, 
15 Vet. App. 407, 412 (2002) (regarding RO decisions); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(regarding Board decisions).  Instead, the relevant 
regulation establishes the procedure and content of 
notifications in cases of proposed severance of service 
connection.  38 C.F.R. § 3.105(d).  Accordingly, the Board 
will address the merits of the veteran's claim.


Legal Criteria

In general, once service connection has been granted, the 
award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  The proof required 
to meet this burden is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of clear 
and unmistakable error.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).

Regulatory procedural safeguards require that, when severance 
of service connection is warranted, the RO must provide the 
veteran a rating decision proposing severance of service 
connection, and that proposal must set forth all material 
facts and reasons.  38 C.F.R. § 3.105(d).  The regulations 
also require that the claimant be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, as was also done in 
this case.  The law further provides that the veteran must be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§ 3.105(d); see Baughman, 1 Vet. App. at 566.  

A finding of whether CUE is present in a prior determination 
requires: (1) that either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) that the error 
must be "undebateable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made"; and (3) that a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

CUE is a very specific and a very rare kind of "error."  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of could not be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313).

CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate for a determination of CUE.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

The CUE standard that applies to a veteran's CUE challenge to 
a prior adverse determination under Section 3.105(a) is also 
applicable to VA's severance determination under Section 
3.105(d).  However, the evidence that may be considered in 
determining whether severance is proper under 38 C.F.R. § 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); Venturella v. Gober, 10 
Vet. App. 340, 342-43 (1997).  Because 38 C.F.R. § 3.105(d) 
specifically contemplates that a change in diagnosis or 
change in law or interpretation of law may be accepted as a 
basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original grant 
of service connection.  Venturella, supra.  


Analysis

As a preliminary matter, the Board notes that the veteran was 
given proper notice and appropriate time to respond before 
service connection for multiple sclerosis and secondary 
conditions was severed.  38 C.F.R. § 3.105(d).  Specifically, 
following a review of the evidence of record, the RO proposed 
to severe the veteran's service connection for multiple 
sclerosis in a December 2000 rating decision.  The veteran 
was advised in a February 2001 letter of the proposed 
severance, and informed that he could submit evidence showing 
that his multiple sclerosis was service-connected and/or 
request a hearing within 60 days of the proposed severance.  
Thereafter, by rating decision dated in December 2002, the RO 
severed the veteran's service connection for multiple 
sclerosis and secondary conditions, effective March 1, 2003.

In its December 2000 rating decision proposing to sever 
service connection for multiple sclerosis, the RO noted that 
the veteran's only active military service was active duty 
for training from September 1961 to March 1962.  The RO also 
noted that the veteran's original grant of service connection 
for multiple sclerosis in September 1997 was not awarded on a 
direct basis, rather the veteran was granted service 
connection on a presumptive basis in accordance with 
38 C.F.R. § 3.309.  The RO found that the veteran's grant of 
service connection was based on CUE because the presumptive 
period of seven years for multiple sclerosis did not apply to 
the veteran as his only service was active duty for training.  
In addition, there was no evidence that the veteran's 
multiple sclerosis was incurred or aggravated during his 
active duty service for training.  Following the December 
2000 rating decision, the veteran submitted a February 2001 
letter stating that prior to his release from active duty for 
training in March 1962, he was provided a physical 
examination at which he reported experiencing tingling and 
numbness in his hands.  He also submitted a letter from his 
private physician in February 2003 who opined that the 
veteran began having initial symptoms of multiple sclerosis 
during his active duty for training in 1962.

The Board finds that the severance of the veteran's service 
connection for multiple sclerosis and secondary conditions 
was based on clear and unmistakable error and was therefore 
appropriate.  As noted above, CUE is a very rare and specific 
form of error.  As a rule, it is the kind of error of fact or 
law "to which reasonable minds could not differ."  See Fugo 
v. Brown, supra.  The error must be undebateable.  As noted 
by the RO, the veteran was awarded service connection in 
September 1997 on a presumptive basis under 38 C.F.R. § 3.307 
and 3.309.  However, the presumptive authority of 38 C.F.R. 
§§ 3.307 and 3.309 does not apply to veterans whose only 
service is active duty for training.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  As the veteran's only active duty 
was active duty service for training, awarding service 
connection for his multiple sclerosis on a presumptive basis 
was CUE as the statutory and regulatory provisions existing 
at the time of the September 1997 decision were incorrectly 
applied.  

Finally, the Board also notes that the veteran has argued 
that his multiple sclerosis was in fact incurred during his 
active duty service for training.  He has consistently stated 
that he was afforded a physical examination in March 1962, 
just prior to his release from active duty service for 
training, and that he reported symptoms of his multiple 
sclerosis in the form of numbness and tingling in his hands.  
VA has made multiple attempts to obtain the examination 
report for this physical examination, but there is no 
evidence that such a medical record exists.  In addition, 
while the veteran's private physician in February 2003 opined 
that the veteran began exhibiting early symptoms of multiple 
sclerosis during his active duty service for training, in a 
subsequent letter dated February 2006, the private physician 
noted that this opinion was based on history provided by the 
veteran.  The Board notes that it is not required to accept 
doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also Owens v. Brown, 7 Vet. App. 429 (1995).  
Therefore, the opinion of the veteran's doctor is of little 
probative value.  Furthermore, the medical evidence of record 
establishes that the veteran was treated for left arm 
numbness in September 1968 at which time he reported first 
undergoing treatment for this complaint in February 1967, 
five years after his separation from active duty service for 
training.  Finally, the Board notes that in an October 2000 
letter to VA, the veteran stated that he received no medical 
treatment and was not hospitalized during his active duty for 
training.  Therefore, the medical evidence of record 
establishes that the veteran did not incur or aggravate his 
multiple sclerosis during his active duty service for 
training.

As the record shows that the grant of service connection for 
the veteran's multiple sclerosis and secondary complications 
was based on CUE and that his multiple sclerosis was not 
incurred or aggravated during his active duty for training, 
the preponderance of the evidence is again the claim and the 
claim must be denied.


ORDER

Restoration of service connection for multiple sclerosis with 
secondary complications is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


